DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12, 25-38, 50-56, and 73-78 in the reply filed on 03/01/2021 is acknowledged.  The traversal is on the ground(s) that the specification does not describe species C, and that serious search burden does not exist between species A and B.  This is not found persuasive.  
The previous Office action described species C as being defined in para. [0077] of the specification.  This was a reference to the pre-grant US Publication 2020/0068272, and [0077] of this publication corresponds to [0063] of the specification as filed.  The examiner apologizes for this confusion, but maintains that the skilled artisan would recognize, upon full consideration of Applicant’s specification, that the embodiment relating to “the specifics of generating a highlight show for a sporting event” (see previous action pg. 2) is described by the specification as a distinct species.
The examiner disagrees that there exists no additional search burden between species A and B.  Applicant’s characterization of Species B as “generating a highlight show” is overly broad, and the examiner maintains that these claims are directed to “generating a highlight show based on determined user characteristics” as was described in the restriction requirement.  This is clearly a mutually exclusive embodiment from that of Species A, which relates to highlight shows being generated based on auxiliary data, and both embodiments would require unique search strategies and search queries.
It is noted that claims 57-61 were inadvertently omitted from species A.  These claims are considered among the elected species and are examined below.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 25-38, 50-56, and 73-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 10,536,758. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in the instant claims find corresponding subject matter in the claims of the patent.  For example, claim 1 of the patent recites all limitations or only obvious variants of limitations recited by instant claim 1.  All other claims of this application find corresponding subject matter in the claims of the patent, or would be only obvious variants thereof, with reasons for modification matching those described in the prior art rejections below.
Claims 1-12, 25-38, 50-56, and 73-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10,433,030. Although the claims at issue are not identical, they are not patentably distinct from each other.  As with the claims of US Patent 10,536,758, the claims of the instant application recite only subject matter or obvious variants of the claims of patent 10,433,030.
Claims 1-12, 25-38, 50-56, and 73-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10,419,830. Although the claims at issue are not identical, they are not patentably distinct from each other.  As with the claims of patents described above, the claims of the instant application recite only subject matter or obvious variants of the claims of patent 10,419,830.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-11, 25-29, 31, 33-35, 37-38, 50-58, 60-61, and 73-78 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masumitsu et al., US Pub No. 20020157095.

	As to claim 1 Masumitsu discloses a computer-implemented method for generating a customized highlight show having a narrative, for presentation to a user, comprising:
at a processor, receiving a request for the customized highlight show from a client device ([0027], [0030] – users request a customized digest, or highlight show); 
at the processor, receiving an electronic signal comprising source content representing at least a portion of at least one event ([0028] – source content is obtained by content provider 20.  [0026] – digest server 30 and content provider 20 are a single computer, thus these steps are performed by the same processor);
at the processor, identifying at least one narrative relating to at least a portion of the source content ([0030]-[0031], [0037] – the importance of particular scenes to a user, based on the user profile, is a narrative);
at the processor, identifying occurrences within the at least one event ([0028]; Fig. 4 and its description); 
at the processor, automatically establishing at least one of a suitable start and end time for each identified occurrence ([0028], [0034] – start and end times of scenes are established);
at the processor, automatically generating a plurality of segments from the source content, each segment having a start time and an end time, and each segment corresponding to at least one of the identified occurrences, wherein, for each generated segment, at least one of the start and end times is selected based on at least one of the established suitable start and end times ([0033]-[0034] – scenes are generated and included in the digest);
at the processor, automatically prioritizing the identified occurrences based at least in part on the degree to which they support the identified at least one narrative; at the processor, automatically and based on the prioritization, selecting a subset of the identified occurrences for inclusion in the customized highlight show; at the processor, automatically assembling segments corresponding to the selected subset of occurrences to create the customized highlight show (Fig. 6 and Fig. 7; [0058], [0069] – a subset of scenes that exceed an importance threshold are included in the digest.  Scenes that exceed this threshold are prioritized based on their importance to the user, or the degree to which they support the narrative);
transmitting the customized highlight sequence to the client device; and at an output device of the client device, outputting the customized highlight show comprising the automatically assembled segments ([0032]-[0033]).

As to claim 2 Masumitsu discloses that automatically prioritizing the identified occurrences comprises: 
obtaining auxiliary data describing the occurrences ([0028] – metadata 22); and 
augmenting the source content with the obtained auxiliary data ([0028] – source content is stored with metadata, thus is augmented by the metadata); and 
wherein automatically generating a plurality of segments from the source content comprises:
generating segments based on the augmented source content ([0033] – metadata describing the scenes is used to generate the segments);
selecting segments based on the degree to which they relate to the identified at least one narrative (Fig. 6; [0058]);
tagging the selected segments; and generating at least one output file comprising a representation of the tagged segments ([0033] – the digest (output file) and metadata (tags) are generated); and 
wherein automatically and based on the prioritization, selecting a subset of the identified occurrences for inclusion in the customized highlight show comprises automatically and based on the prioritization, selecting a subset of the identified occurrences for inclusion in the customized highlight show based on the at least one output file (Fig. 2, Fig. 6; [0058]).

As to claim 3 Masumitsu discloses that obtaining auxiliary data describing the occurrences comprises loading play-by-play data ([0074]).

As to claim 5 Masumitsu discloses that augmenting the source content with the obtained auxiliary data comprises: identifying a plurality of occurrences represented in the obtained auxiliary data; for each of the identified occurrences, automatically matching the identified occurrence to an occurrence within the source content; and
associating a portion of the auxiliary data describing the occurrence with the occurrence within the source content ([0029], [0034] – metadata is used to generate segments from source content, thus the occurrences from metadata are matched to the occurrences in the content.  [0033] – metadata describing the events in the digest is associated with the occurrences).

As to claim 7 Masumitsu discloses that automatically assembling segments corresponding to the selected subset of occurrences to create the customized highlight show comprises automatically identifying sequences within the augmented source content and storing data describing the identified sequences ([0033]-[0034], Fig. 4).

As to claim 8 Masumitsu discloses that selecting segments based on the degree to which they relate to the identified at least one narrative comprises: automatically determining a narrative bonus for each identified occurrence; automatically determining segment priorities for the identified occurrences, based at least in part on the narrative bonuses; and automatically selecting segments, based on the determined segment priorities ([0030]-[0034] – scene score, or narrative bonus, is determined for each scene.  Scores (bonus) are used to determine segment priorities).

As to claim 9 Masumitsu discloses that selecting segments based on the degree to which they relate to the identified at least one narrative further comprises: automatically determining a novelty for each of at least a subset of the identified occurrences; and wherein selecting segments comprises automatically selecting segments based at least in part on the determined novelty ([0042]-[0045], Fig. 11 and its description – content frequency (novelty) is used in determining segments to include in the digest).

As to claim 10 Masumitsu discloses that tagging the selected segments comprises: automatically creating timed tags representing selections of segments for the highlight show; and automatically adding the timed tags to the selected segments (Fig. 4 and its description).

As to claim 11 Masumitsu discloses that generating the at least one output file comprises: automatically creating individual segment profiles; automatically sorting the segment profiles ([0033], [0059] – scenes are scored (profiles are created) and scores are sorted); automatically generating a default file containing the sorted segment profiles; and at a storage device, automatically storing the generated default file ([0033], Fig. 7 – the digest (output file) is generated and stored).


As to claim 25 Masumitsu discloses that each event comprises a non-sporting event ([0005] incorporates by reference a personalized news program disclosure, and [0029] describes various content domains, indicating that a digest of non-sporting events are contemplated by the disclosure).

As to claim 26 Masumitsu discloses that automatically prioritizing the identified occurrences comprises automatically determining priorities based at least in part on a determined excitement level ([0052] – user preference (excitement) for each scene is determined in the learning process).

As to claim 27 Masumitsu discloses that outputting the customized highlight show comprises displaying video of the customized highlight show on a display device of the client device ([0032]-[0033]).

As to claim 28 Masumitsu discloses that outputting the customized highlight show comprises outputting audio of the customized highlight show on the client device ([0011]).

As to claim 29 Masumitsu discloses that receiving the electronic signal comprising source content representing at least portion of at least one event comprises receiving an electronic signal representing a video archive (Fig. 1: 21; [0029]).

As to claim 31 Masumitsu discloses at the processor, determining an available time for the customized highlight show; and wherein automatically selecting a subset of the identified occurrences for inclusion in the customized highlight show comprises automatically selecting occurrences so that the customized highlight show is of a length that comports with the determined available time ([0033], [0058], [0070]).

As to claim 33 see rejection of claim 1.

As to claims 34-35, 37-38, 50-52 and 54 see rejection of claims 2-3, 7-8, 25, 26, 29 and 31, respectively.

As to claim 56 see rejection of claim 1.

As to claims 57-58, 60-61, 73-75 and 77 see rejection of claims 2-3, 7-8, 25, 26, 29, and 31, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 36, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Masumitsu.

As to claims 4, 36, and 59 Masumitsu fails to disclose that obtaining auxiliary data describing the occurrences comprises: loading the auxiliary data; automatically determining whether there are any errors in the loaded data; responsive to a determination of at least one error, automatically correcting the at least one error; automatically determining whether there are any inconsistencies in the loaded data; and responsive to a determination of at least one inconsistency, automatically reconciling the at least one inconsistency.  However, official notice is taken that detecting data errors and inconsistencies was well known in the art at the time the invention was effectively filed.  Therefore it would have been obvious to the skilled artisan to modify the system of Masumitsu to include this, the rationale being to ensure a proper data set upon which the digest is to be generated.

As to claim 12 Masumitsu fails to disclose that generating the at least one output file further comprises: automatically generating at least one customer-specific file format from the default file; and at the storage device, automatically storing the customer specific file using the customer specific file format.  However, official notice is taken that this was well known in the art at the time the invention was effectively filed.  For example, many known systems would transcode a generic file format into a customer-specific format prior to deliver.  Therefore it would have been obvious to the skilled artisan to modify Masumitsu to include this functionality, the rationale being to ensure that the client device is capable of efficiently displaying the content.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masumitsu in view of Kaneka et al., US Pub No. 20070130175.

As to claim 6 Masumitsu fails to disclose that automatically prioritizing the identified occurrences further comprises: automatically determining whether there are any discrepancies between the source content and the obtained auxiliary data; and
responsive to a determination that there is at least one discrepancy between the source content and the obtained auxiliary data, automatically reconciling the at least one discrepancy.
However, in an analogous art, Kaneko discloses automatically determining whether there are any discrepancies between source content and auxiliary data; and responsive to a determination that there is at least one discrepancy between the source content and the auxiliary data, automatically reconciling the at least one discrepancy (Abstract).
It would have been obvious to the skilled artisan to modify Masumitsu to include the teachings of Kaneka, the rational being to ensure that metadata is properly aligned to the video content.

Claims 30, 32, 53, 55, 76, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Masumitsu in view of Grouf et al., US Pub No. 20150237389.

As to claim 30, 53, and 76 Masumitsu fails to disclose automatically adjusting at least one of the start and end times of at least one of the segments corresponding to at least one of the selected occurrences.
However, in an analogous art, Grouf discloses automatically adjusting at least one of the start and end times of at least one segments ([0049]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Masumitsu with the teachings of Grouf, the rationale being to enable clip collections to be generated without exceeding an expected run length (see Grouf [0049]).

As to claim 32, 55, and 78 the system of Masumitsu and Grouf discloses at the processor, automatically adjusting at least one of the start and end times of at least one of the segments corresponding to at least one of the selected occurrences so that the total length of the segments corresponding to the selected occurrences comports with the determined available time (Grouf [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423